Citation Nr: 0902003	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran requested a Travel Board hearing on his VA form 
9, dated in October 2007.  The RO provided notice regarding 
the hearing in November 2007.  In a correspondence received 
by the RO in February 2008, the veteran waived his hearing 
request.  There is no outstanding request for a hearing. 


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's service-connected diabetes mellitus caused or 
aggravated his hypertension. 


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided pre-adjudication 
VCAA notice to the veteran in correspondence dated in January 
2007.  In that letter, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  

The January 2007 letter also informed the veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  A letter 
mailed to the veteran is September 2008 addressed the 
requirements for establishing service connection on a 
secondary basis.

Recognition is given to the fact that complete VCAA 
notification was not furnished to the veteran prior to the 
initial adjudication of the claim, and that there was no 
readjudication of the claim following the VCAA notice that 
was provided to the veteran in September 2008.  However, the 
Board finds that any deficiency in the notice to the veteran 
or the timing of the notice is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  Here, although full complying 
notice was not provided prior to the initial adjudication of 
the claim, the veteran was opportunity to respond, supplement 
the record, and participate in the adjudicatory process after 
the notice was given.  Moreover, a review of the record shows 
that the veteran had actual knowledge of the requirements of 
establishing secondary service connection.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  A June 1993 VA correspondence notes that there 
was no record of the veteran's claim file, and that a rebuilt 
folder was established.  The RO subsequently attempted to 
obtain the veteran's service treatment records but made a 
formal finding of unavailability of those records in February 
2008.  Nevertheless, as the veteran's claim is focused on 
service connection on a secondary basis, the availability of 
the veteran's service treatment records is relatively 
inconsequential.  The RO obtained treatment records from the 
VA medical center (VAMC) in Dallas, Texas, dated from January 
2001 through March 2007.  Letters from Dr. B.C., a private 
internal medicine specialist, and Dr. J.W. of The Liver 
Institute are contained in the claims file.  The veteran 
received a VA examination in April 2007, a report of which is 
contained in the claims file.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2008); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  Service connection will 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  38 C.F.R. § 3.310(b).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran does not contend that his hypertension had its 
onset in service, within one year of service discharge, or is 
otherwise directly related to service.  Service connection 
under those theories will therefore not be addressed.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).  Rather, his claim for 
service connection for hypertension is that his service-
connected diabetes mellitus preceded and subsequently caused 
the hypertension.  In his June 2007 notice of disagreement, 
the veteran cited a letter from Dr. J.W., dated in February 
2007, which stated that veteran's diabetes history started in 
January 2001.  In a VA form 9, dated in October 2007, the 
veteran claimed he developed hypertension after beginning 
treatment for service-connected diabetes.    

In a February 2007 letter, Dr. B.C., a private physician, 
stated he had treated the veteran since October 2002; he 
verified that the veteran had suffered from hypertension and 
diabetes mellitus since he began this treatment.  In a 
February 2007 letter, Dr. J.W. of The Liver Institute 
indicated that the veteran had been his patient since a 1996 
liver transplant.  Dr. J.W. observed that the veteran's 
medical records revealed a history of diabetes dating back to 
January 2001 when he began therapy with Glucotrol.  After two 
years on Glucotrol, the veteran began controlling his 
diabetes with diet.  Dr. J.W. described a history of 
hypertension dating back to April 2002, which had been 
controlled with medication.  Even though these letters 
indicated that diabetes mellitus pre-existed hypertension, 
neither links the onset of hypertension to diabetes mellitus. 

The VAMC treatment records reflected ongoing treatment for, 
among other things, diabetes and hypertension.  Nothing in 
these records, however, linked the veteran's claimed 
condition to his service-connected diabetes.  

Finally, the Board has considered the VA examination report, 
dated in April 2007.  The examiner noted the veteran's 
history of diabetes and hypertension.  It was acknowledged 
that the veteran's diagnosis of diabetes mellitus pre-dated 
his diagnosis of hypertension.  However, following physical 
examination of the veteran and review of his claims file, the 
examiner provided the opinion that the veteran's essential 
hypertension "is not due to diabetes mellitus."  The Board 
assigns this medical opinion great probative weight.  It was 
provided by a medical professional who actually examined the 
veteran.  He also reviewed his VA claims folder, which 
included recitation of the veteran's pertinent medical 
history.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current hypertension was caused or aggravated by his 
diabetes mellitus, it is now well established that lay 
persons without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. § 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


